DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites the limitation “the piston assembly” in line 2. The recitation lacks antecedent basis. The piston assembly was introduced in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walls, U.S. 9,222,346.
Regrading claim 1, Walls discloses a method for stimulation treatment (hydraulic fracturing) of a wellbore in a formation by generating, at a first time, a first pressure pulse (via 540A or 540B, fig 5; col. 9, lines 17-30) that propagates through a fluid (col. 9, lines 21-30; the fluid stream of the manifold) pumped into the wellbore (fig 5, wellhead 116); generating, at a second time, a second pressure pulse (via either 540A or 540B; col. 19, line 58 – col. 10, line 16 altering first and second pulse frequencies of 740 and 640) that propagates through the fluid (fluid stream of the manifold to the wellhead); colliding (col. 10, lines 39-48; the resultant combined output of 640, 740) the first pressure pulse and the second pressure pulse to create a first pressure spike (col. 9, lines 3-13; col. 4, lines 16-18, the plurality of pumps can be used to create the maximum pressure) at a first location in the wellbore (col. 9, lines 12-17; for hydraulic fracturing); and creating one or more fractures in the formation by the first pressure spike.
Regarding claims 9 and 14, Walls discloses creating a pressure spike in a wellbore of a formation by disposing, at a surface, a pump (540A, 540B) coupled to a conduit (manifold 418), wherein the conduit is fluidically coupled to the wellbore (wellhead 116); coupling an injection pumping system (fig. 5, hydraulic fracturing system 500), to the conduit; pumping, by the pump, a fluid to the wellbore; generating, by the injection pumping system, a first or initial pressure pulse at a first time (as noted above) that propagates through the fluid into the wellbore; generating, by the injection pumping system, a second or subsequent pressure pulse at a second time that propagates through the fluid into the wellbore; and colliding or combining  the first pressure pulse and the second pressure pulse to create a pressure pulse at a first location in the hydraulic fracturing system.

As to claim 13, Walls discloses generating a second pressure pulse (col. 10, line 59 – col. 11, line 12; adjustable frequencies can be coordinated or synchronous) prior to completing generating of the first pressure pulse such that the second pressure pulse rides the first pressure pulse (col. 10, lines 39-48).
Allowable Subject Matter
Claims 2-8, 10-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
24 May 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676